Citation Nr: 0710863	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
fatigue/weakness on a direct basis and due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lactose intolerance on a direct basis and due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1983 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board remanded the veteran's appeal in February 2004 and 
once again in April 2005.

In July 2006, the RO granted entitlement to service 
connection for gastroesophageal reflux disease (GERD) 
(claimed as gastrointestinal symptoms, vomiting, and nausea).  
The same July 2006 rating decision also granted entitlement 
to service connection for irritable bowel syndrome.  Both 
GERD and irritable bowel syndrome were service connected as 
secondary to a schizoaffective disorder.  In light of the 
July 2006 rating decision the issues have been 
recharacterized as noted on the title page.  Each is claimed 
on a direct basis or due to an undiagnosed illness.

With respect to the aforementioned issues of fatigue/weakness 
and lactose intolerance, the Board acknowledges its duty to 
construe the veteran's pleadings liberally to determine the 
claims before it.  Still, that duty does not require that VA 
solicit claims, particularly when the appellant is not 
appearing pro se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well-versed 
in veterans law.  That service organization has limited its 
theories of the case to the claims that fatigue/weakness and 
lactose intolerance are either directly due to service, or 
due to an undiagnosed illness.  There are no claims that 
either fatigue/weakness or lactose intolerance are attributes 
of the veteran's schizoaffective disorder. 

Likewise, the veteran himself has only pled entitlement under 
the theory that fatigue/weakness and lactose intolerance are 
either directly due to service, or due to an undiagnosed 
illness.  These are the only theories that have been 
considered in a rating decision, and these are the only 
theories over which the Board may exercise jurisdiction.  
38 U.S.C.A. § 7104 (West 2002).  Finally, even assuming 
arguendo that the Board may exercise jurisdiction under other 
theories, the evidence does not suggest any support 
whatsoever for any other theory.  Hence, the Board will limit 
its consideration of these claims to the extent addressed 
below.


FINDINGS OF FACT

1.  In a March 1997 rating decision, entitlement to service 
connection for fatigue/weakness was denied, and the veteran 
did not perfect an appeal.

2.  In a March 1997 rating decision, entitlement to service 
connection for lactose intolerance, styled as manifestations 
of a chronic disability evidenced by gastrointestinal signs 
and symptoms, was denied, and the veteran did not perfect an 
appeal.

3.  Evidence received since the March 1997 RO denial is not 
so significant that it must be considered to fairly 
adjudicate the merits of the claim of entitlement to service 
connection for fatigue/weakness.

4.  Evidence received since the March 1997 RO denial is not 
so significant that it must be considered to fairly 
adjudicate the merits of the claim of entitlement to service 
connection for lactose intolerance.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for 
fatigue/weakness is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for lactose 
intolerance is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; new and material evidence sufficient to reopen a 
claim of entitlement to service connection; existence of a 
current disability; evidence of a nexus between service and 
the disability; the degree of disability; and the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. (West 2002). 

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2006) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In a March 1997 rating decision, the veteran was notified 
that he had been denied service connection because a chronic 
gastrointestinal disorder was not shown to be related to 
military service.  The veteran was provided notice of these 
findings in March 1997 correspondence.  A copy of the rating 
decision was provided to the veteran.

The record documents the fact that the veteran has received 
appropriate notice of the pertinent law during the pendency 
of his claims to reopen.  The pertinent evidence includes the 
Board's April 2005 remand, and a January 2006 supplemental 
statement of the case (SSOC).  The record shows that VA 
notified the veteran of the need to submit new and material 
evidence, and gave pertinent notice describing what evidence 
was necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  Subsequently, the 
veteran had an opportunity to respond.  The claims were 
readjudicated in the July 2006 SSOC.  In sum, the RO 
considered the bases for the March 1997 denial and gave the 
veteran the functional equivalent of specifically tailored 
notice addressing those decisions.  Accordingly, further 
development along these lines is not required.

The Board acknowledges that complete notice did not occur 
prior to the rating decision at issue.  Outweighing this 
deficiency, however, is the fact that the veteran was 
provided the applicable new and material regulation and 
offered an opportunity to respond.  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that an SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  Mayfield also holds that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (adhering 
strictly to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in the January 2006 SSOC, among other 
documents of record, otherwise fulfills the provisions of 38 
U.S.C.A. § 5103(a) to include any failure to provide notice 
of the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal is harmless because the 
evidence preponderates against appellant's claims to reopen 
for service connection, and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are therefore moot. Simply put, there is no evidence 
of any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA and non-VA treatment records have 
been procured, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

Hence, the Board finds that VA has fulfilled its statutory 
duty to assist the veteran.



The Claims to Reopen

The veteran contends that fatigue/weakness and lactose 
intolerance are due to military service.  In a March 1997 RO 
decision, service connection was denied.  The Board finds 
that new and material evidence has not been presented or 
secured for the claims.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

For the purpose of this claim, "new and material" evidence 
is evidence which has not been previously submitted, which is 
not cumulative or redundant, and which, by itself or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's March 1997 decisions.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available at the time of the prior final denials of 
service connection consisted of service medical records, as 
well as post-service VA and private treatment records.  The 
veteran's service medical records are devoid of complaints, 
treatment, findings, or diagnoses related to either 
fatigue/weakness or lactose intolerance. Pertinent post-
service evidence includes documented complaints of 
fatigue/weakness.  The evidence continues to reveal, however, 
no objective indication of a chronic disorder capable of 
either independent verification or of a disorder due to an 
undiagnosed illness that is perceptible to the examining 
physician.  38 C.F.R. § 3.317.  As to lactose intolerance, 
the record continues to include no offer of proof of a nexus, 
or link, between the veteran's condition and active duty.

Evidence received since the prior final denial consists of 
documentation that the veteran is lactose intolerant and 
complains intermittently of fatigue/weakness.  The record 
remains devoid of evidence of a nexus between military 
service and the claimed condition.  It is also devoid of 
competent evidence which meets the requirements to grant 
service connection under 38 C.F.R. § 3.317 for disability due 
to an undiagnosed illness.

The newly acquired evidence supplied to the RO in furtherance 
of the claims to reopen still reveals no competent evidence 
of fatigue/weakness or lactose intolerance which is related 
to service.  38 U.S.C.A. §§ 1110, 1131 (West 1998); 38 C.F.R. 
§ 3.303 (2001); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  This is not new evidence within the context of 
38 C.F.R. § 3.156.  

The claims to reopen for entitlement to service connection 
for fatigue/weakness and lactose intolerance are denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Conclusion

In reaching these decisions, the Board did not overlook the 
statements offered by the veteran and his representative.  
While laypersons are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  




ORDER

The application to reopen a claim of entitlement to service 
connection for fatigue/weakness is denied.

The application to reopen a claim of entitlement to service 
connection for lactose intolerance is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


